Citation Nr: 1637871	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for migraine headaches. 

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1979 to September 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota, which denied the Veteran's claims for entitlement to a disability rating in excess of 30 percent for migraine headaches and to a TDIU, respectively. The Board notes that a December 2009 rating decision awarded the Veteran a 50 percent disability rating for migraines, which is the maximum benefit available under Diagnostic Code 8100. However, a higher rating may be assigned on an extraschedular basis, such that the matter remains in appellate status. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to a disability rating in excess of 50 percent for her migraine disability, and to a TDIU. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims. 

The Board notes that the Veteran last underwent VA migraine examination in March 2010. Since that time, the Veteran has repeatedly asserted a worsening of her condition, including in September 2012 and May 2014 communications with her VA Vocational Rehabilitation Counselors (VRCs). VA's duty to assist establishes the obligation to provide a new medical examination when a veteran asserts or provides evidence that her disability has worsened, and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (holding VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity). As such, the Board finds that a remand is warranted such that the Veteran may be provided with a new VA examination at this time.  

Additionally, the Board is unable to properly review the Veteran's TDIU claim at this time. Here, the Veteran has asserted that she is unable to obtain and maintain any form of substantially gainful employment due to the severity of her migraines, such that the two issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994). As such, remand of the Veteran's migraine claim necessitates remand of the TDIU claim, as well.  

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c)(2) (2015). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from May 2015 to the present. All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

2. Thereafter, provide the Veteran with a new VA examination to assess the current nature and severity of her service-connected migraines. The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner should specifically address the following:

a. Present a complete disability picture as caused by the Veteran's migraines, including whether the Veteran experiences marked interference with employment or frequent periods of hospitalization due to her disability; 

b. Address the functional effects that the Veteran's service-connected migraines have on her ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.

A complete rationale must be provided for all opinions.

If the Veteran does not report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above questions. 

3. Readjudicate the claims on appeal. If either benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and her representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




